Title: To Benjamin Franklin from John Bondfield, 8 May 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 8 May 1779.
I am honor’d with your favor of the 26th Inst. and am truely sensible of your friendly Goodwill which you so obligingly Express in answer to my representation which forecast made me judge incumbent, from dread of events. I am happy to advise you that the Arrival of the General Mercer loaden with Tobacco to my address will effectualy prevent any checks to my too extended Conections.
Captain Robinson Master of the General Mercer arrived here the 5th Instant he has Number of Letters for private persons not a single one for you, as he saild from Virginia and only lately had the Command of this Ship given him his coming this way I apprehend was not known he left Patomack River 25 March, the relation published by Mr. provost was not represented in America in the colours he has painted an advanct party [torn: it] was said had been repulsed but of little Consiquence on the other hand there had been many Scirmishes in which the Enemy always suffer’d considerably.

This Vessel I shall dispatch with all posible deligence. I hope in the course of three Weeks to have her to Sea. Monsr La Motte piquet lays at Isl D’Aix with the Outward bound Ships for the United States, he has under his Command five Ships of the Line five frigates and a number of Armd Merchant Men of which our three Ships compose a part.
The Number of small Arm’d Vessels fitted out at New York great obstruct our Navigation they run into the Bays and intercept all Ships inwards or outwards. New York and Rhode Island are so situated we never can carry on any Trade til they are reduced. It is imposible to describe the wants of the provinces all European Goods are selling at 20 for 1. Bills I have receivd on you were bought at 10 for 1. It is incredible the Capital required to send a Vessel from America to Europe. Could the plan I laid before you last July be put in practice it would give a quick Sensation to the Value of Continental Money.
I have the honor to be with due Respect Sir your very hlb Servant
John Bondfield
His Excellency Benj Franklin Esq
 
Addressed: His Excellency B. Franklin / Plenepoteny from the United States / a / Paris
Notation: John Bondfield. Bordeaux 8e. may 1779.
